Title: To Benjamin Franklin from John Fothergill, 25 October 1780
From: Fothergill, John
To: Franklin, Benjamin


London 25 X [October] 1780
When I received, My honoured Friends obliging letter by Dr. Waterhouse, little did I exspect, it would not be in my power to return a more speedy Answer. But I will not take up any more of my time in making apologys, as I mean this to be a long letter but to proceed to the business—after entreating my Friend to allow me to forget that I am writing to a Minister to one of the first courts of Europe from a State the most promising of any that ever inherited any part of this Globe.
My disorder was not the Strangury, but the Gout, it fell upon the neck of the Bladder swelled the passage, prevented entirely the discharge of any urine, which was drawn off twice a day for a fortnight—or I had perished. The Operation was exquisitely painfull—as passing the instrument thro very tender parts occupied by a gouty swelling.— At length it gently touched my ancle left the passage free, and so it has remaind ever since.—
The Strangury is a different disease—it is properly such a kind of heat as attends blisters—creating an ineffectual nisus to discharge more, with a sense of great heat.— A solution of G. [gum] Arabick in water, used freely that is, an ounc dissolvd in Quarter of a pint of water, and a Spoonfull or two of this solution Strained & taken in evry liquor that is used—or in a little milk and water, often alleviates this disorder and gives ease by blunting the Acrimony of Urine. Should a tendency to any difficulty of this kind recur(?) pray describe the Sensation & Symptoms pretty fully and in return I will say all that occurs to me worth saying on the subject.— I rejoice thankfully that I am free from this complaint and yet able in some degree to discharge the dutyes of a laborous station.
Lady H. is much obliged to my Friend for his kind intelligence and will act conformably.
Much horrible mischief would indeed have been prevented had our Superiors thought fit to pay any regard to our humble endeavours. But their ears were shut, their hearts hardend, Kings became delerious, and the poor Greeks sufferd for it.
Still we are all hope, all serenity—nay triumphant—Determined to prosecute the same plan. Pride and vengeance are very fallible counsellors— I think I see all Europe slowly leaguing against us, and for two of the strongest reasons in the world— and which cannot but pursue, unless for their sins, they become besotted—To retrench our power, and to increase their own by an open commerce with America.
In the warmth of my affection for mankind, I could wish to see engrafted into this league, a resolution to preclude the necessity of general wars—the great object of universal civilization. The institution of a college of Justice—where the claims of Sovereigns Should be weighed—an award given—and war only made on him who refused submission.— No one man in the world has it so much in his power as my honourd Friend to infuse this thought into the breasts of Princes, or those who rule them and their affairs.
Let me touch on a lesser point, in which I also wish to engage a moment of my Friends attention. The most entensive capacity—the greatest human mind may possibly overlook some humble, yet proper objects such perhaps is that which I am going to mention. Establish thro’ all the united states as speedily as possible one general standard of weights and measures, and let this standard be directed, if I may use the expression by squares— The weights which the Apothecarys use is first a grain—20 make a Scruple—3 scruples a dram. It is impossible to reduce any of these weights to an unite without a fraction— No more can the foot or the yard nor measures of capacity— Let the Scruple consist of 16 grains. 4 Scruples to make one dram— 8 drams the ounce. 16 the pound—and pounds to be reckoned by decimals if thought more convenient. I rather describe these circumstances to explain my measures than as the identical rules that ought to take place. Why not institute an American Standard, and at this moment, when your trade is less than it ever will be hereafter, while you exist? The diversity and confusion in this Island, not to say in Europe is a sufficient proof of the need there is of such a reformation—no time more proper for it than the present—no one more more capable of forming the basis of such a regulation than my Friend—and if proper, I know it will be encouraged.
I sent a long paper on oaths, by a Gentleman of my acquaintance from Maryland— Pray keep this subject in sight.— The Massachusets Goverment has adopted such a plan in part—they have allowed those who conscientiously refuse an Oath, to qualify themselves for offices, by an affirmation— this is liberal— and the more to be regarded, as I dare say it Sprung from the breasts of those who had the modification of this goverment committed to them and not from any solicitation of ours, or others who had similar Scruples.
It is a singular event in the history of the human mind, that a state heretofore considered as one of the most intolerant— should have framed one of the most liberal plans of Government ever framed in the world.
My worthy Frd. D. Barclay and myself, not being able to influence our superiors, have become superiors ourselves.— We have engaged the society we belong to, to purchase Ackworth schoolhouse in Yorkshire, built as an appendix to the foundling hospital— It is converted into a school for a plain English education for the children of such amongst us who are not in affluent circumstances. We have got together near 300 children boys and Girls in less than a year— We have got people to superintend it diligently— We were there together this autumn and had the satisfaction to see a numerous and orderly family—
I dare not touch upon our situation—but it is tending to the point, Slowly yet certainly, which may probably may prove extremely advantageous to us—poverty and distress—seldom enemys to virtue. Whilst a single man or a single guinea can be raised—peace is hardly to be hoped for—and while comissarys and a tribe of devourers are employed, they will always find means to urge a mind not disposed to relent in your favour—to proceed with vehemence however ineffectual— I think your business is, to risque nothing— You lose in Action for the most part, the advantages you reap from patienc— The late affair in Carolina is a manifest proof of it—and I fear if you prompt your general to do more than he ought you may still be sufferers— But I am not a judge of these matters— Accept my very cordial thanks, for thy great kindness to Dr. Waterhouse—a little Friend and relation of mine, who I hope will do his country no discredit. After he has had a little experience in the practice of Physick I think, should the States of Massachusets ever establish a school of medicine—and such there should be, that if he lives and has his health, he would fill a chair in it very properly. At present he is too young—too inexperienced but he has collected good materials, tho’ I am confident without any such intention—for such a purpose.—
With cordial regard—and undiminished esteem I am thy affectionate Frd
J Fothergill
 
Notation: Fothergill 25 Xbre. 1780
